Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 575 Madison Avenue New York, NY 10022-2585 212.940.8800 tel 212.940.8776 fax P ETER J. S HEA peter.shea@kattenlaw.com 212.940.6447 direct 704.344.3195 fax May 11, 2010 VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 ETFS Gold Trust Post-Effective Amendment No. 1 to Registration on Form S-1 Registration No.: 333-158221 Dear Ladies and Gentlemen: On behalf of the ETFS Gold Trust (the  Trust ) sponsored by our client, ETF Securities USA LLC, and together with this correspondence, we are filing pursuant to the Securities Act of 1933 Post-Effective Amendment No. 1 (the  Amendment ) to the Trusts Registration Statement on Form S-1 (the
